O’Neill, C. J.,
concurring. One year ago I expressed my view that due process required that indigents involved in involuntary civil commitment proceedings pursuant to E. C. 5122.11 through E. C. 5122.15 be afforded the benefit of counsel. In re Popp (1973), 35 Ohio St. 2d 152, 146, 298 N. E. 2d 529, 531 (dissenting opinion). I am, therefore, in agreement with the judgment rendered in this case. However, the importance of the present decision to the administration of Ohio’s mental health statutes compels me to delineate exactly the rulings which I believe this court announces today.
The primary holding of this case is that every person subjected to the involuntary commitment procedure established by E. C. 5122.11 through E. C. 5122.15 has the right to be represented by counsel. In the case of an indigent, the court shall appoint counsel at public expense. From this holding there flow several corollary rules. One is that the right to counsel may be waived by the subject of the proceeding, but an alleged waiver will be effective only if the subject, immediately prior to the purported waiver, is advised of his right to counsel. Since waivers of constitutional rights are valid only if knowingly and intelligently made, a waiver of right to counsel in an involuntary commitment proceeding is valid only if the Probate Court expressly finds that the subject is capable of understanding his right to counsel and the effect of a waiver thereof.
*84Finally, it should be noted that counsel must be afforded a reasonable amount of time to investigate and familiarize himself with his client’s case.
Herbert, Stern and W. Brown, JJ., concur in the foregoing concurring opinion.